DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 does not end in a period. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-10 and 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 states an accelerant comprising a “low boiling point”. However, it is not clear what is considered a “low” boiling point.
Claim 7 recites the limitation "the acoustic focus" in last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 and 17-19 all state “MR” something whether it be “MR images” or “MR thermometry maps”. However “MR” is not clearly defined until claim 11—after the preceding claims 8-10 mentioning “MR” and in a different grouping than claims 17-19. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoham (US2013/0079621 A1). 
Regarding claim 14, Shoham teaches of a system comprising (Shoham teaches in[0058], “system of operating a multi focused acoustic wave source and…using acoustic energy of a multi focused acoustic wave source for diagnosis, stimulation and/or inhibition”): a computing device comprising: a memory storing instructions; and a processor to execute the instructions to at least (Shoham teaches in [0079], “a computing unit 103, such as a central processor and a memory, which computes a focused acoustic energy transmission to be applied on the ROIs according to the target acoustic pressures…computes a transmission pattern which patterns the transmission of the multi-focal acoustic energy according to the received target acoustic  pressures”; as well as in [0037], “a data processor, such as a computing platform for executing a plurality of instructions”): select a set of sequential locations in a target area of a patient’s vasculature for a magnetic resonance guided focused ultrasound (MRgFUS) application (Shoham teaches in[0065], “The multi focused acoustic wave source may include an ultrasound source, such as a focused ultrasound (FUS) source, a high-intensity focused ultrasound (HIFU) source and/or a magnetic resonance-guided focused ultrasound (MRgFUS) source”; in [0095], “the acoustic energy elements may be operated sequentially and/or simultaneously”; in [0077], “the input interface 102 includes a user interface (UI) that allows an as well as in [0079], “a computing unit 103, such as a central processor and a memory, which computes a focused acoustic energy transmission to be applied on the ROIs according to the target acoustic pressures…computes a transmission pattern which patterns the transmission of the multi-focal acoustic energy according to the received target acoustic  pressures”); and configure a set of multifocal acoustic waves to apply to the set of sequential locations simultaneously (Shoham teaches in [0095], “the acoustic energy elements may be operated sequentially and/or simultaneously”); and an acoustic source to apply the set of multifocal acoustic waves to the target area to heat the sequential locations in the target area simultaneously to facilitate the MRgFUS application (Shoham teaches in [0003], “directing the energy to a target by means of an associated focusing apparatus”; as well as in [0095], “the acoustic energy elements may be operated sequentially and/or simultaneously”), wherein the MRgFUS application is at least one of an ablation procedure, an occlusion procedure, and a sono-cauterization procedure(Shoham teaches in[0002], “acoustic waves are used for tissue ablation, diagnostic imaging, drug delivery, breaking up concretions in the body such as kidney stones, treating orthopedic diseases combating soft tissue complaints and pains, and other therapies which employ heat, cavitation, shock waves, and other thermal and/or mechanical effects for therapeutic purposes”). 
Regarding claim 17, Shoham teaches of the acoustic source comprises a clinical magnetic resonance guided focused ultrasound (MRgFUS) scanner (Shoham teaches in [0065], “a probe that includes an array of ultrasound transducers each optionally separately controllable to be activated independently in a different fashion. The multi focused acoustic Shoham teaches in [0012], “instructions are generated according to readings of at least one sensor”; in [0037], “a data processor, such as a computing platform for executing a plurality of instructions”; in [0133-0135], “a linear dependency of proton resonance frequency (PRF) of water molecule and temperature… Δφ denotes phase difference between MR phase images measured before and/or during heating”; as well as in [0146], “MRI temperature elevation images were acquired…a reference scan was taken before sonication was subtracted from a scan taken 5 seconds after beginning of sonication to measure the temperature elevation”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013).
Regarding claim 1, Shoham teaches of a method comprising (Shoham teaches in [0058], “method and system of operating a multi focused acoustic wave source and…using acoustic energy of a multi focused acoustic wave source for diagnosis, stimulation and/or inhibition”): selecting, by a system comprising a processor, a target area for a magnetic resonance guided focused ultrasound (MRgFUS) application (Shoham teaches in [0065], “The multi focused acoustic wave source may include an ultrasound source, such as a focused ultrasound (FUS) source, a high-intensity focused ultrasound (HIFU) source and/or a magnetic resonance-guided focused ultrasound (MRgFUS) source”; in [0077], “the input interface 102 includes a user interface (UI) that allows an operator and/or an imaging processing module to select a target area that confines the ROIs”; as well as in [0079], “a computing unit 103, such as a central processor and a memory, which computes a focused acoustic energy transmission to be applied on the ROIs according to the target acoustic pressures…computes a transmission pattern which patterns the transmission of the multi-focal acoustic energy according to the received target acoustic  pressures”); configuring, by the system, a plurality of multifocal Shoham teaches in [0058], “method and system of operating a multi focused acoustic wave source and…using acoustic energy of a multi focused acoustic wave source for diagnosis, stimulation and/or inhibition”); applying, by an acoustic delivery device, the multifocal acoustic waves to the target area (Shoham teaches in [0003], “directing the energy to a target by means of an associated focusing apparatus”), wherein the multifocal acoustic waves heat acoustic focal areas of sequential locations in the target area simultaneously (Shoham teaches in [0095], “the acoustic energy elements may be operated sequentially and/or simultaneously”) to facilitate the MRgFUS application, wherein the MRgFUS application is at least one of an ablation procedure, an occlusion procedure, and a sono-cauterization procedure (Shoham teaches in [0002], “acoustic waves are used for tissue ablation, diagnostic imaging, drug delivery, breaking up concretions in the body such as kidney stones, treating orthopedic diseases combating soft tissue complaints and pains, and other therapies which employ heat, cavitation, shock waves, and other thermal and/or mechanical effects for therapeutic purposes”). However, Shoham fails to specifically disclose of the target area being in a patient’s vasculature. 
Phillips teaches, regarding claim 1, of a target area in a patient’s vasculature (Phillips teaches on pg. 1474, column 1, lines 24-26, “micron-sized liquid-based PFC agents have been studied extensively in ultrasound applications as agents for vascular occlusion”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the target area being in a patient’s vasculature as taught by Phillips, as to provide vascular application to the method as taught by Shoham. The 
Regarding claim 8, Shoham teaches of the acoustic delivery device comprises a clinical magnetic resonance guided focused ultrasound (MRgFUS) scanner to control application of the multifocal acoustic waves based on acquired MR images (Shoham teaches in [0065], “a probe that includes an array of ultrasound transducers each optionally separately controllable to be activated independently in a different fashion. The multi focused acoustic wave source may include an ultrasound source, such as a focused ultrasound (FUS) source, a high-intensity focused ultrasound (HIFU) source and/or a magnetic resonance-guided focused ultrasound (MRgFUS) source…with multiple simultaneous foci or spatially extended focal regions. The multi focused acoustic wave source controls both the phase and amplitude of a generated wavefront”; in [0133-0135], “a linear dependency of proton resonance frequency (PRF) of water molecule and temperature… Δφ denotes phase difference between MR phase images measured before and/or during heating”; as well as in [0146], “MRI temperature elevation images were acquired…a reference scan was taken before sonication was subtracted from a scan taken 5 seconds after beginning of sonication to measure the temperature elevation”). 
Regarding claim 9, Shoham teaches of the acquired MR images quantify a temperature distribution over time using MR thermometry maps (Shoham teaches in [0050], “FIG 7A depicts a thermal image that maps the temperature elevation generated after 13.2 seconds of sonication induced by the pattern calculated by the GSW algorithm”). However, Shoham fails to specifically disclose of the maps being created from proton resonance frequency shifts. 
Phillips teaches on pg. 1476, column 2, lines 19-26, “maps of the temperature evolution during and post each ultrasound application were computed from the MR images using the proton resonance frequency shift method…specifically, the temperature change during the scan was computed from the phase difference between the second image”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the proton resonance frequency shifts into creating the MR thermometry maps as taught by Phillips, as to provide more accurate results in the maps to the method as taught by Shoham. The motivation to make such a modification would be to ensure the MR thermometry maps are as accurate as possible so as to account for the heat sink effect as well as ensuring patient safety. 
Regarding claim 10, Shoham teaches of at least one of a phase or an amplitude of the multifocal acoustic waves is varied based on data shown in the MR thermometry maps (Shoham teaches in [0050], “FIG 7A depicts a thermal image that maps the temperature elevation generated after 13.2 seconds of sonication induced by the pattern calculated by the GSW algorithm”; as well as in [0065], “a probe that includes an array of ultrasound transducers each optionally separately controllable to be activated independently in a different fashion. The multi focused acoustic wave source may include an ultrasound source, such as a focused ultrasound (FUS) source, a high-intensity focused ultrasound (HIFU) source and/or a magnetic resonance-guided focused ultrasound (MRgFUS) source…with multiple simultaneous foci or . 
Claims 2-5, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013), as applied to claim 1 above, in further view of Sokka (US2008/0200845 A1). 
Regarding claim 2, Phillips teaches of an accelerant (Phillips teaches on pg. 1474, column 1, lines 15-26, “liquid perfluorocarbon (PFC)-based agents…under sufficient acoustic energy, certain PFCs can be phase-shifted from liquid to gas form, resulting in microbubbles at the target site”). However, both Shoham and Phillips fail to specifically disclose of administering the accelerant intravenously and the accelerant increasing the efficacy of heating. 
Sokka teaches, regarding claim 2, of administering an accelerant to the patient intravenously; and increasing an efficacy of the heating the sequential locations based on a presence of the accelerant (Sokka teaches in [0029], “the phase convertible liquid agent is injected intravascularly…focused ultrasound of sufficient energy is used to phase-convert the liquid into gas at the desired treatment location”; as well as in [0008], “if gas bubbles and cavitation are induced at the proper time and proper place during bubble-enhanced heating exposure, predictable and more uniform lesions can be generated…for equal energy levels exposures, a therapeutic ultrasound exposure in the presence of gas bubbles at the onset of heating reliably produces on average lesions three times larger in volume than therapeutic exposures without bubbles”). 

Regarding claim 3, Phillips teaches of the accelerant comprising a plurality of phase shift nanodroplets (PSNDs) (Phillips teaches on pg. 1474, column 1, lines 15-26, “liquid perfluorocarbon (PFC)-based agents…under sufficient acoustic energy, certain PFCs can be phase-shifted from liquid to gas form, resulting in microbubbles at the target site”). However, both Shoham and Phillips fail to specifically disclose of the accelerant comprising both PSNDs and a plurality of microbubbles. 
Sokka teaches, regarding claim 3, of the accelerant comprises at least one of a plurality of phase shift nanodroplets (PSNDs) and a plurality of microbubbles (Sokka teaches in [0008], “if gas bubbles and cavitation are induced at the proper time and proper place during bubble-enhanced heating exposure, predictable and more uniform lesions can be generated…for equal energy levels exposures, a therapeutic ultrasound exposure in the presence of gas bubbles at the onset of heating reliably produces on average lesions three times larger in volume than therapeutic exposures without bubbles”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the accelerant comprising both PSNDs and a 
Regarding claim 4, Shoham fails to specifically disclose of accelerant undergoing a phase change upon pressure. 
Phillips teaches, regarding claim 4, of the accelerant is configured to undergo a phase change from liquid to gas upon exposure to the multifocal acoustic waves (Phillips teaches on pg. 1474, column 1, lines 15-26, “liquid perfluorocarbon (PFC)-based agents…under sufficient acoustic energy, certain PFCs can be phase-shifted from liquid to gas form, resulting in microbubbles at the target site”; as well as on pg. 1481, column 1, lines 17-20, “the results suggest that the energy required to achieve phase transition of our novel liquid nanodroplet provides the opportunity to control the size and placement of ablation lesions during PFC-enhanced HIFU”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply an accelerant with the means for phase-change as taught by Phillips, as to provide increased efficacy of heating to the method as taught by Shoham. The motivation to make such a modification would be to ensure that the administered accelerant is one that when under sonic pressure would undergo a phase change from a liquid to a gas generating more microbubbles in the focal region and increasing the heating of the targeted region. 
Regarding claim 5, Shoham teaches of multifocal acoustic waves providing a sonic pressure (Shoham teaches in [0007], “a method for operating a multi focused acoustic wave source. The method comprises providing the multi focused acoustic wave source, providing a plurality of target acoustic pressures to be applied on a plurality of regions of interest (ROIs) in at least one cellular tissue”). However, Shoham fails to specifically disclose of sonic pressure to the accelerant causing a phase change. 
Phillips teaches, regarding claim 5, of the multifocal acoustic waves provide a sonic pressure to the accelerant to trigger the phase change (Phillips teaches on pg. 1474, column 1, lines 15-26, “liquid perfluorocarbon (PFC)-based agents…under sufficient acoustic energy, certain PFCs can be phase-shifted from liquid to gas form, resulting in microbubbles at the target site”; as well as on pg. 1481, column 1, lines 17-20, “the results suggest that the energy required to achieve phase transition of our novel liquid nanodroplet provides the opportunity to control the size and placement of ablation lesions during PFC-enhanced HIFU”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply sonic pressure triggering a phase change to the accelerant as taught by Phillips, as to provide the means under which the accelerant phase changes to the method as taught by Shoham. The motivation to make such a modification would be to ensure that the accelerant does not phase change—and ultimately add heat to the area—unless under the correct conditions—sonic pressure from the multifocal acoustic waves. 
Regarding claim 7, Phillips teaches of the accelerant confining heating within certain regions (Phillips teaches on pg. 1477, column 1, lines 24-26, “nanodroplets within the path of the beam but outside the focal spot did not experience sufficient pressure or heating to 
Sokka teaches, regarding claim 7, of the accelerant confines the heating to the sequential locations without damaging near field healthy tissues outside of the acoustic focus (Sokka teaches in [0028], “the phase converted gas bubbles could also be used to protect tissues or vital anatomy beyond a gas layer during focused ultrasound therapy…creating shielding layers during therapy by phase-converting the fluid at the focus…ablating tissue at the ultrasound focus and protecting tissue beyond the ultrasound focus”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the ability of the accelerant to confine the heating to certain locations and protect nearby healthy tissues from damage as taught by Sokka, as to provide safety to nearby healthy tissue and the patient overall to the method as taught by both Shoham and Phillips. The motivation to make such a modification would be to ensure that only the regions of interest experience the heating, but that the nearby healthy tissue remains undamaged to ensure overall patient health. 
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013), as applied to claim 1 above, in further view of Sokka (US2008/0200845 A1), as applied to claim 4 above, in further-further view of Sheeran (“Decafluorobutane as a phase-change contrast agent for low-energy extravascular ultrasonic imaging”; 2015). 
Regarding claim 6, Phillips teaches of the accelerant whose phase transition is dependent on the intensity of energy applied during HIFU (Phillips teaches on pg. 1481, column 1, lines 17-20, “the results suggest that the energy required to achieve phase transition of our novel liquid nanodroplet provides the opportunity to control the size and placement of ablation lesions during PFC-enhanced HIFU”). Sokka teaches of the accelerant having a boiling point in a range that is attainable through focused ultrasound (Sokka teaches in [0026], “use of perfluorocarbon-filled nanoparticles/microparticles that are in the liquid state at body temperature. The perfluorocarbon includes…having a boiling point in a temperature range that is attainable through the introduction of focused ultrasound”). However, Shoham, Phillips, and Sokka fail to specifically disclose of an accelerant with a low boiling point. 
Sheeran teaches, regarding claim 6, of the accelerant comprises a low boiling point per fluorocarbon at a ratio tailored to a certain acoustic threshold for undergoing the phase change (Sheeran teaches on pg. 3, para. 2, “raising ambient pressure increases the vaporization threshold while raising temperature decreases it…an agent with sufficient stability to extravasate into the extracellular space, yet labile enough to be vaporized at sufficiently low acoustic intensities so as not to induce unwanted bioeffects…choosing alternative lower boiling-points PFCs could lower the vaporization threshold for sub-micron droplets”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the accelerant having a low boiling point as taught by Sheeran, as to provide correct phase change conditions to the method as taught by Shoham, Phillips, and Sokka. The motivation to make such a modification would be to ensure that the . 
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013), as applied to claim 1 above, in further view of Sokka (US2008/0200845 A1), as applied to claim 8 above, in further-further view of Partanen (US2013/0217950 A1). 
Regarding claim 11, Sokka teaches of introducing a solution which would cavitate or undergo phase change (Sokka teaches in [0027], “by introducing an injection of the solution or fluid, one might also expect to cavitate or phase-convert this liquid with the use of focused ultrasound”). However, Shoham, Phillips, and Sokka fail to specifically disclose of introducing contrast agents to verify occlusion. 
Partanen teaches, regarding claim 11, of introducing a magnetic resonance (MR) or ultrasound contrast agent into the patient’s vasculature to aid in determination of complete vascular occlusion (Partanen teaches in [0090], “to monitor the release of a contrast agent or drug by the heating of the target zone. One of these aforementioned parameters may be used to indicate the dosage received by the target zone. It is beneficial to halt when the predetermined parameter occurs because then therapy may be ended when it has become effective”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply contrast agents as taught by Partanen, as to provide verification of procedure completion to the method as taught by Shoham, Phillips, and . 
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013), as applied to claim 1 above, in further view of Schmidt (US8235901 B2). 
Regarding claim 12, Shoham teaches of heating the acoustic focal areas of sequential locations simultaneously and the monitoring of the changes of temperature elevation (Shoham teaches in [0095], “the acoustic energy elements may be operated sequentially and/or simultaneously”; as well as in [0050], “FIG 7A depicts a thermal image that maps the temperature elevation generated after 13.2 seconds of sonication induced by the pattern calculated by the GSW algorithm”). However, both Shoham and Phillips fail to specifically disclose of the reasoning for heating sequential locations simultaneously. 
Schmidt teaches, regarding claim 12, of the heating of the acoustic focal areas of the sequential locations are heated simultaneously to allow a volume of blood to remain in a downstream portion of the target area due to additive heat and decreased flow (Schmidt teaches in column 7, lines 44-50, “following delivery of a first sequence of pulses 202 A-D, a different sequence may be delivered, e.g., by rotating the focal location of each of the pulses 202 A-D by 45o…by dithering the focal locations of the ablation energy pulses about the focal center, formation of a thermal tail along the main focal axis is suppressed”). 
. 
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013), as applied to claim 1 above, in further view of Partanen (US2013/0217950 A1). 
Regarding claim 13, however, both Shoham and Phillips fail to specifically disclose of the sequential locations being arrange linearly. 
Partanen teaches, regarding claim 13, of the sequential locations are arranged linearly (Partanen teaches in [0077], “the trajectories refer to the heating trajectories and/or the maintaining trajectories…the sequentially sonicated points are arranged in lines and multiple trajectories therefore form linear patterns”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sequential locations being arranged linearly as taught by Partanen, as to provide treatment up and down a vein, artery, or capillary to the . 
Claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013).
Regarding claim 18, Shoham teaches of the acquired MR images quantify a temperature distribution over time using MR thermometry maps (Shoham teaches in [0050], “FIG 7A depicts a thermal image that maps the temperature elevation generated after 13.2 seconds of sonication induced by the pattern calculated by the GSW algorithm”). However, Shoham fails to specifically disclose of the maps being created from proton resonance frequency shifts. 
Phillips teaches, regarding claim 18, of the acquired MR images quantify a temperature distribution over time using MR thermometry maps created from proton resonance frequency shifts (Phillips teaches on pg. 1476, column 2, lines 19-26, “maps of the temperature evolution during and post each ultrasound application were computed from the MR images using the proton resonance frequency shift method…specifically, the temperature change during the scan was computed from the phase difference between the second image”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the proton resonance frequency shifts into creating the MR thermometry maps as taught by Phillips, as to provide more accurate results in the 
Regarding claim 19, Shoham teaches of at least one of a phase or an amplitude of the multifocal acoustic waves is varied based on data shown in the MR thermometry maps (Shoham teaches in [0050], “FIG 7A depicts a thermal image that maps the temperature elevation generated after 13.2 seconds of sonication induced by the pattern calculated by the GSW algorithm”; as well as in [0065], “a probe that includes an array of ultrasound transducers each optionally separately controllable to be activated independently in a different fashion. The multi focused acoustic wave source may include an ultrasound source, such as a focused ultrasound (FUS) source, a high-intensity focused ultrasound (HIFU) source and/or a magnetic resonance-guided focused ultrasound (MRgFUS) source…with multiple simultaneous foci or spatially extended focal regions. The multi focused acoustic wave source controls both the phase and amplitude of a generated wavefront”). 
Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), as applied to claim 14, in view of Phillips (“Phase-shift perfluorocarbon agents enhance high intensity focused ultrasound thermal delivery with reduced near-field heating”; 2013), in further view of Sokka (US2008/0200845 A1). 
Regarding claim 15, Phillips teaches of an accelerant increasing an efficacy of the heating (Phillips teaches on pg. 1474, column 1, lines 15-26, “liquid perfluorocarbon (PFC)-based agents…under sufficient acoustic energy, certain PFCs can be phase-shifted from liquid to 
Sokka teaches, regarding claim 15, of an intravenous access device to administer an accelerant to the patient intravenously, wherein accelerant increases an efficacy of the heating the sequential locations based on a presence of the accelerant (Sokka teaches in [0029], “the phase convertible liquid agent is injected intravascularly…focused ultrasound of sufficient energy is used to phase-convert the liquid into gas at the desired treatment location”; in [0008], “if gas bubbles and cavitation are induced at the proper time and proper place during bubble-enhanced heating exposure, predictable and more uniform lesions can be generated…for equal energy levels exposures, a therapeutic ultrasound exposure in the presence of gas bubbles at the onset of heating reliably produces on average lesions three times larger in volume than therapeutic exposures without bubbles”; as well as in [0027], “by introducing an injection of the solution or fluid, one might also expect to cavitate or phase-convert this liquid with the use of focused ultrasound”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the intravenous administration of the accelerant as taught by Sokka, as to provide the means for accelerant introduction into the patient in which the accelerant is one of increasing efficacy of heating as taught by Phillips then be applied to the method as taught by both Shoham. The motivation to make such a modification would be to ensure that it is known that the accelerant would be increasing the heating to compensate for the heat sink effect of the vasculature and a direct way of administering the drug as close to the target site as possible.
Regarding claim 16, Phillips teaches of the accelerant confining heating within certain regions (Phillips teaches on pg. 1477, column 1, lines 24-26, “nanodroplets within the path of the beam but outside the focal spot did not experience sufficient pressure or heating to vaporize”). However, both Shoham and Phillips fail to specifically disclose of confining the heating to certain locations without damaging nearby healthy tissues.
Sokka teaches, regarding claim 16, of the accelerant confines the heating to the sequential locations without damaging near field healthy tissues outside of the acoustic focus (Sokka teaches in [0028], “the phase converted gas bubbles could also be used to protect tissues or vital anatomy beyond a gas layer during focused ultrasound therapy…creating shielding layers during therapy by phase-converting the fluid at the focus…ablating tissue at the ultrasound focus and protecting tissue beyond the ultrasound focus”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the ability of the accelerant to confine the heating to certain locations and protect nearby healthy tissues from damage as taught by Sokka, as to provide safety to nearby healthy tissue and the patient overall to the method as taught by both Shoham and Phillips. The motivation to make such a modification would be to ensure that only the regions of interest experience the heating, but that the nearby healthy tissue remains undamaged to ensure overall patient health. 
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shoham (US2013/0079621 A1), in view of Partanen (US2013/0217950 A1). 
Regarding claim 20, however, both Shoham and Phillips fail to specifically disclose of the sequential locations being arrange linearly. Partanen teaches, regarding claim 20, of the Partanen teaches in [0077], “the trajectories refer to the heating trajectories and/or the maintaining trajectories…the sequentially sonicated points are arranged in lines and multiple trajectories therefore form linear patterns”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sequential locations being arranged linearly as taught by Partanen, as to provide treatment up and down a vein, artery, or capillary to the method as taught by both Shoham and Phillips. The motivation to make such a modification would be to ensure the complete target region of a stretch of vasculature is receiving sufficient heating. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 8am - 4:30pm (12pm - 1pm flexed out).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JULIA C RIEDY/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793